Title: From Thomas Jefferson to S. Smith & Buchanan, 14 April 1803
From: Jefferson, Thomas
To: S. Smith & Buchanan


          
            Gentlemen
            Washington April 14. 1803.
          
          Agreeably to the tenor of your letter of Mar. 14. recieved only the 4th. inst. I now inclose you a note of the branch bank here on that of Baltimore for 42.42 D for the freight from Lisbon, duties & porterage of two casks of wine sent for me by mr Jarvis. should he inform you of the cost &c. due him you will oblige me by communicating it. Accept my salutations.
          
            Th: Jefferson
          
        